USDC SDNY
DOCUMENT

Del Valle &. AssoCctates: ELECTRONICALLY FILED

en
DATE FILED: 11/14/2019

Attorneys at Law

445 Park Avenue
New York, New York 10022
(212)481-1900

 

Telesforo Del Valle, Jr. Email: tdvesq@aol.com

Michael J. Sluka Fax. (212)481-4853
Lawrence D. Minasian

Lucas E. Andino Leticia Silva
William Cerbone Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett

of counsel

November 14, 2019
The Honorable Analisa Torres
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
-VIA ECF-

Re: USA v. Jose E. Hernandez-Arias

19 Cr. 183 (AT)
Dear Judge Torres:

I represent Mr. Jose E. Hernandez-Arias in the above captioned matter, which has a
Sentencing presently scheduled for November 20, 2019 at 11:00AM.

Unfortunately, I will be engaged in the matter of People v. Luis De Castro, before Judge
Michael Martinelli in the Westchester County Superior Court in the morning.

I respectfully request the Sentencing time be rescheduled to 2:00PM. A.U.S.A. Ni Qian
consents to this request.

Thank you for your consideration to this matter.
GRANTED in part. The sentencing scheduled for

 

November 20, 2019, at 11:00 a.m. is __Respectfully submitted,
RESCHEDULED to November 20, 2019, at 2:30 ee TLL /
p.m. cl J J
Aad) \ = ZA 1
Telesforo Del Valle, Jr, Esq. 7”

SO ORD . Pete

ERED Attorney for Jose E. Hernandez-Arias,
Dated: November 14, 2019 Defendant.

New York, New York

On-

ANALISA TORRES
United States District Judge
